Citation Nr: 1040747	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  03-23 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas



THE ISSUE

Entitlement to service connection for neuropathy and weakness in 
the upper and lower extremities.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from October 
1966 to July 1968.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a March 2003 rating decision of 
the Waco RO.  The Veteran requested a Travel Board hearing; he 
requested a postponement when such hearing was initially 
scheduled (in February 2006), and failed to report when it was 
rescheduled (in March 2007).

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action on his part is 
required.


REMAND

The Veteran seeks service connection for bilateral neuropathy of 
the upper and bilateral lower extremities based, in part, on 
exposure to Agent Orange in service.  He served in Vietnam in 
1967 and 1968 and exposure to Agent Orange is presumed.

In its December 2008 remand, the Board found the January 2003 VA 
neurological examination to contain inconsistent findings 
regarding the etiology of the disability.  In the remand, the 
Board instructed that the inconsistent opinions be reviewed and 
clarified.  The remand instructions requested the proper 
diagnosis for the Veteran's neuropathy and weakness of the upper 
and lower extremities, an opinion regarding whether the diagnosed 
neurological disability is at least as likely as not related to 
service and/or exposure to Agent Orange in Vietnam, and a 
rationale for all opinions given.

A February 2009 opinion on review of the record indicated, "The 
C-file does not show any evidence of [the Veteran's] having been 
seen or treated with complaints of his arms or his legs.  The 
history is that he had had symptoms with his arms of 5 years 
duration and of his leg for three or four years duration.  
Therefore, the neuropathy is not acute or subacute.  The etiology 
of this is indeterminate but it does not meet the criteria for 
neuropathy related to exposure to Agent Orange."

In a September 2010 statement, the Veteran's representative 
argues that the February 2009 VA opinion is inadequate because it 
did not respond to all of the questions posed in the Board's 
December 2008 remand, did not identify the proper diagnosis for 
the Veteran's neurological disability of the upper and lower 
extremities, and did not indicate whether such disability is at 
least as likely as not related to the Veteran's active duty 
service on a basis other than as acute or subacute peripheral 
neuropathy secondary to Agent Orange exposure.  As caselaw and 
numerous Court remands (by Memorandum decisions and Court 
endorsements of Joint Motions by the parties) indicate that such 
incomplete opinion is indeed an inadequate one, the Board agrees.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file (to include 
this remand) must be returned to the 
physician who conducted the January 2003 VA 
neurological examination and the February 
2009 opinion on review of the record, for 
further review and a further supplemental and 
clarifying medical opinion.
The consulting physician must address each 
of the following questions:

(a)  What is the proper diagnosis(es) for the 
Veteran's neuropathy and weakness of the 
upper and lower extremities?

(b)  Based on the factual evidence of record, 
what is the most likely etiology for the 
diagnosis stated in response to question #1 
above?  Specifically, is it at least as 
likely as not (50% or better probability) 
that such disability is related to an event, 
injury, or disease in service, other than as 
acute or subacute peripheral neuropathy due 
to Agent Orange exposure (as that matter has 
already been adequately addressed.  

The consulting physician must explain the 
rationale for all opinions.  If that 
physician is unavailable to provide further 
opinion, the RO must arrange for the Veteran 
to be examined by another appropriate 
physician to secure the medical opinions 
requested.

2.  The RO should then re-adjudicate this 
claim.  If it remains denied, the RO should 
issue an appropriate supplemental statement 
of the case and afford the Veteran and his 
representative the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

